              Case 2:19-cv-01278-BJR Document 270 Filed 04/14/21 Page 1 of 4




 1                                                          HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
10
     WAG ACQUISITION, LLC,
11                                                        Case No. 2:19-cv-01278-BJR
                            Plaintiff,
12                                                        DECLARATION OF RONALD
                                                          ABRAMSON IN SUPPORT OF
             v.                                           PLAINTIFF’S RESPONSIVE CLAIM
13
                                                          CONSTRUCTION BRIEF
14   FLYING CROCODILE, INC., d/b/a FCI, INC.,
     et al.
15
                            Defendants.
16

17            I, Ronald Abramson, ESQ., declare under penalty of perjury pursuant to 28 U.S.C. § 1746
18   that:
19            1.     I am an attorney at law and partner with the firm Liston Abramson LLP, attorneys
20   for Plaintiff WAG Acquisition, L.L.C. (“WAG”) in the above-referenced action. I submit this
21   Declaration in support of WAG’s Responsive Claim Construction Brief.
22            2.     A true and correct copy of excerpts of the Transcript of the Feb. 24, 2021
23   Deposition of Keith Teruya is attached hereto as Exhibit 1.
24            I declare under penalty of perjury that the foregoing is true and correct.
25

      DECLARATION OF RONALD ABRAMSON IN SUPPORT OF
                                                                                     CORR CRONIN LLP
      PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION                                1001 Fourth Avenue, Suite 3900
      BRIEF– 1 (Case No. 2:19-cv-01278-JRC)                                    Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
                                                                                      Fax (206) 625-0900
         Case 2:19-cv-01278-BJR Document 270 Filed 04/14/21 Page 2 of 4




 1       DATED this 14th day of April, 2021 at New York, New York.
 2

 3
                                                      /s Ronald Abramson
 4                                                    Ronald Abramson

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

     DECLARATION OF RONALD ABRAMSON IN SUPPORT OF
                                                                           CORR CRONIN LLP
     PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION                       1001 Fourth Avenue, Suite 3900
     BRIEF– 2 (Case No. 2:19-cv-01278-JRC)                           Seattle, Washington 98154-1051
                                                                            Tel (206) 625-8600
                                                                            Fax (206) 625-0900
            Case 2:19-cv-01278-BJR Document 270 Filed 04/14/21 Page 3 of 4




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on April 14, 2021, I electronically filed the foregoing with the Clerk
 3   of the Court using the CM/ECF system, which will send notification of such filing to the
 4   following:
 5   Ronald Abramson                                      Warren J. Rheaume, WSBA No. 13627
     David G. Liston                                      Benjamin J. Byer, WSBA No. 38206
 6   Ari J. Jaffess                                       DAVIS WRIGHT TREMAINE LLP
 7   M. Michael Lewis                                     920 Fifth Avenue, Suite 330
     Alex G. Patchen                                      Seattle, WA 98101-1610
 8   LISTON ABRAMSON LLP                                  warrenrheaume@dwt.com
     The Chrysler Building                                benbyer@dwt.com
 9   405 Lexington Avenue, 46th Floor
     New York, NY 10174                                   Kevin M. O'Brien, (Pro Hac Vice)
10                                                        Richard V. Wells, (Pro Hac Vice)
     ron.abramson@listonabramson.com
11   david.liston@listonabramson.com                      Christine M. Streatfield, (Pro Hac Vice)
     michael.lewis@listonabramson.com                     Maleena Paal, (Pro Hac Vice)
12   ari.jaffess@listonabramson.com                       BAKER & McKENZIE LLP
     alex.patchen@listonabramson.com                      815 Connecticut Avenue, N.W.
13   Attorneys for Plaintiffs                             Washington, DC 20006
                                                          kevin.o’brien@bakermckenzie.com
14                                                        richard.wells@bakermckenzie.com
15                                                        christine.streatfield@bakermckenzie.com
                                                          maleena.paal@bakermckenzie.com
16
                                                          James S. Blank, (Pro Hac Vice)
17                                                        Ellen Cheong, (Pro Hac Vice)
                                                          BAKER & McKENZIE LLP
18                                                        452 Fifth Avenue
19                                                        New York, NY 10018
                                                          james.blank@bakermckenzie.com
20                                                        ellen.cheong@bakermckenzie.com

21                                                        Shima S. Roy, (Pro Hac Vice)
                                                          BAKER & McKENZIE LLP
22                                                        300 E Randolph Drive, Suite 500
23                                                        Chicago, IL 60601
                                                          shima.roy@bakermckenzie.com
24
25

      DECLARATION OF RONALD ABRAMSON IN SUPPORT OF
                                                                                   CORR CRONIN LLP
      PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION                              1001 Fourth Avenue, Suite 3900
      BRIEF– 3 (Case No. 2:19-cv-01278-JRC)                                  Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
           Case 2:19-cv-01278-BJR Document 270 Filed 04/14/21 Page 4 of 4




 1                                                   Attorneys for Defendants Flying
                                                     Crocodile Inc., dba FCI Inc.; FCI, Inc.,
 2                                                   fka Flying Crocodile Inc.; Accretive
                                                     Technology Group Inc. dba Accretive
 3                                                   Networks; ICF Technology Inc., Riser
                                                     Apps LLC; Streamates Limited; dba
 4
                                                     Streamates Limited LLC
 5

 6         I declare under penalty of perjury under the laws of the state of Washington that the

 7   foregoing is true and correct.

 8         DATED at Seattle, Washington on April 14, 2021.

 9
                                              s/ Monica Dawson
10                                            Monica Dawson
11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

     DECLARATION OF RONALD ABRAMSON IN SUPPORT OF
                                                                            CORR CRONIN LLP
     PLAINTIFF’S RESPONSIVE CLAIM CONSTRUCTION                        1001 Fourth Avenue, Suite 3900
     BRIEF– 4 (Case No. 2:19-cv-01278-JRC)                            Seattle, Washington 98154-1051
                                                                             Tel (206) 625-8600
                                                                             Fax (206) 625-0900
